Citation Nr: 0843085	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1958 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's claim of service 
connection for a low back disability.  

The veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Montgomery, 
Alabama in August 2008.  A written transcript of that hearing 
was prepared, and a copy has been incorporated into the 
record of evidence.  

Since transferring his case to the Board, additional evidence 
has been incorporated into the record.  The veteran waived 
consideration of this new evidence by the RO in a letter 
received by VA in August 2008.  As such, the Board may 
proceed with appellate review.  


FINDING OF FACT

A low back disability is not etiologically related to service 
nor was low back arthritis diagnosed within a year of the 
veteran's separation from service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a 
letter/letters sent to the veteran in September 2005 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) in this case, the veteran has 
not been prejudiced because the claim is being denied.  Any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman, 19 Vet. App. 473 
(2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in May 2007 and VA has obtained these records.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for a low back disability.  However, upon review 
of the evidence, the Board concludes that service connection 
is not warranted in this case.  The evidence of record does 
not show treatment for low back pain from October 1958 until 
May 2007.  

According to the veteran's service medical records, he 
suffered an injury to his low back in June 1958 when moving a 
locker.  The veteran was subsequently hospitalized and 
treated for his back pain through October 1958.  The records 
indicate that the veteran was briefly discharged in August 
1958, but readmitted after 3 days due to a return of back 
pain.  There is no medical evidence of complaints of, or 
treatment sought, for low back pain after October 1958 
through the veteran's separation from service in January 
1961.  

Also, while the veteran indicated in his August 2008 hearing 
testimony that he was not afforded a separation examination, 
the veteran's service medical records do contain a separation 
examination dated January 1961.  According to the examining 
physician, the veteran's spine and other musculoskeletal were 
normal at the time of separation.  Also, the veteran did not 
indicate in his report of medical history accompanying his 
separation examination that he currently suffered from back 
pain or any other disability.  Thus, it is apparent that the 
back injury was acute and transitory, and had resolved upon 
the veteran's separation from service.  

The evidence also fails to show that the veteran was 
diagnosed with low back arthritis within one year of his 
separation from service.  In fact, there is no medical 
evidence of treatment for a low back disability until the 
veteran's VA examination in May 2007 - nearly 49 years after 
the veteran's separation from active duty.  The VA examiner 
diagnosed the veteran with arthrosis of the lumbar spine and 
X-rays taken of the low back at the time showed degenerative 
changes.  The veteran reported having intermittent stiffness 
and low back pain since 1958, but he noted that he could go 2 
to 3 years without any problems.  The VA examiner concluded 
that the veteran's current low back disability was less 
likely than not caused by or a result of his active military 
duty.  The examiner based this opinion on the veteran's 
occupation, the varying nature of his pain complaints, and 
the time between injuries and the current request.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
low back pain for approximately 49 years after separation 
from service tends to establish that the veteran's current 
low back pain is not a result of his military service.

Based on the above evidence, the Board concludes that the 
veteran is not entitled to service connection.  While the 
Board recognizes that the veteran did injure his back in 
service, and that the he currently suffers from low back 
pain, there must also be medical evidence establishing a link 
between the two.  In this case, the medical evidence fails to 
demonstrate such a nexus.  

Finally, the Board has considered the testimony of the 
veteran and his brother reported in August 2008, as well as 
in a May 2006 letter VA received from the veteran's brother.  
According to the veteran and his brother, the veteran's low 
back pain is connected to his military service.  However, the 
Board is not persuaded by this evidence.  First, as 
previously noted, a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
determination of the origins of a low back disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ()).  
Therefore, while the veteran and his brother may believe that 
his low back pain is etiologically related to the veteran's 
in-service low back injury, they are not competent to make 
such a medical conclusion.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a low back disability must be 
denied.


ORDER

Entitlement to service connection for a low back disability, 
claimed as a lumbar strain, is denied.  

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


